UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K þ Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 COMMISSION FILE NO. 1-34242 DNB FIRST 401(k) RETIREMENT PLAN 4 Brandywine Avenue Downingtown, Pennsylvania 19335 (Full title of the plan and the address of the plan, if different from that of the issuer named below) DNB FINANCIAL CORPORATION 4 Brandywine Avenue Downingtown, Pennsylvania 19335 (Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office) DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Table of Contents Item 1 and 2.Financial Statements Page Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-12 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 13 Schedule H, Part IV, Line 4a - Delinquent Participant Contributions as of December 31, 2010 14 Exhibit Consent of Fischer Cunnane & Associates Ltd, Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To Participants and Administrators of the DNB First 401(k) Retirement Plan We have audited the accompanying statements of net assets available for benefits of the DNB First 401(k) Retirement Plan (the "Plan") as of December31,2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31,2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the financial statements taken as a whole.The supplemental schedules are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan's management.The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements for the year ended December 31, 2010, and in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Fischer Cunnane & Assoc. Ltd Fischer Cunnane & Associates Ltd Certified Public Accountants June 23, 2011 West Chester, Pennsylvania DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Statements of Net Assets Available for Benefits December 31, 2010 and 2009 December 31 Assets Investments, at fair value: Mutual Funds $ $ Money Market Funds Common Stock Receivables: Employer's Contribution Total Assets Liabilities Accrued Expenses Total Liabilities Net Assets Available for Benefits $ $ See accompanying notes. 4 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Statements of Changes in Net Assets Available for Benefits December 31, 2010 and 2009 December 31 Additions: Investment Income: Net appreciation in fair value of instruments $ $ Dividends, Interest and Other Total Investment Income Contributions: Participants' Employer's Rollovers into plan for new employees Total Contributions Total Additions Deductions: Deductions from net assets attributed to: Benefits paid to participants Investment expenses Total Deductions Net Increase Net Assets Available for Benefits Beginning of year End of year $ $ See accompanying notes. 5 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements NOTE 1 - DESCRIPTION OF THE PLAN The following description of the Plan provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General.The Plan is a defined contribution plan, which covers employees of DNB First (the “Company”).Those employees eligible to participate in the Plan become eligible for the Plan immediately when employment begins.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions.Each year, participants may contribute an amount up to 100% of pre-tax annual compensation.For 2010 and 2009 this was limited to $16,500 excluding rollover contributions and catch-up contributions, respectively, as defined by the IRS.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.The Company may, at its discretion, match contributions each year. In 2010 and 2009, the Company did not make any matching contributions. The Plan also allows the Company to make additional discretionary contributions and qualified non-elective contributions.There were no discretionary contributions for 2010 and 2009. Qualified non-elective contributions for 2010 and 2009 were $214,927, and $199,386, respectively.All qualified non-elective contributions were invested in Company stock. Effective July 1, 2005, the Plan was amended to include the option for the participants to invest in Company stock and to permit the employer matching contribution and qualified non-elective contributions to be made in Company stock.In addition, the Plan was amended to allow for an employer discretionary contribution.The amendment also allowed the Plan to have multiple trust agreements in effect. Vesting.Participants are 100% vested immediately in employee and employer matching contributions and qualified non-elective contributions plus actual earnings thereon.Participants are 100% vested in additional discretionary contributions made by the Company after three years of vested service. Participant Accounts.Each participant's account is credited with the participant's contributions and allocations of (a) the Company's contributions and (b) Plan earnings, and is charged with an allocation of administrative expenses and Plan losses.Allocation of expenses are based on participant earnings or account balances, as defined. Participant Loans.The Plan does not allow Participants to borrow from their fund accounts. Plan Termination.Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Payment of Benefits.In general, amounts held in the participant’s account are not distributable until the participant terminates employment, reaches age 59-1/2, dies or becomes permanently disabled.At that time, the participant may receive a lump-sum amount equal to the vested value of his or her account.Participants may also withdraw funds in certain situations. As of December31,2010 and 2009, $958,438 and $950,011, respectively, of the Plan's assets were allocated to the accounts of persons who have terminated employment with the employer, but have not been paid. Forfeited Accounts.Effective January 1, 2005, forfeited accounts are used to offset future employer contributions.There was $310 and $1,615 in forfeited accounts used in 2010 and 2009, respectively.There was $6,304 and $5,580 of the forfeited accounts available to offset future employer contributions at December 31, 2010 and 2009, respectively.Prior to January 1, 2005, forfeited accounts would have been allocated to each person who was an eligible participant on the last day of the Plan year.Effective December1,2006, forfeitures may first be used to pay administrative expenses. Administrative Expenses.Each participant's account is charged with an allocation of certain administrative expenses.Allocations of expenses are based on participant earnings or account balances, as defined. 6 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The financial statements of The DNB First 401(k) Retirement Plan have been prepared in conformity with accounting principles generally accepted in the United States. USE OF ESTIMATES The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. INVESTMENT VALUATION AND INCOME RECOGNITION The Plan’s investments are stated at fair value.Shares of mutual funds, money market funds and DNB Financial Corporation common stock are valued at quoted prices, which represent the net asset value of shares held by the Plan at December 31, 2010 and 2009. Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date. In January 2010, the FASB issued guidance requiring new disclosures about significant transfers into and out of Level 1 and Level 2 fair value measurements and clarifies existing fair value disclosures regarding the level of disaggregation, as well as inputs and valuation techniques used to measure fair value.In addition, the guidance requires information to be disclosed on a gross basis related to purchases, sales, issuances and settlements in the Level 3 reconciliation.The guidance is effective for annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures, which are effective for annual periods beginning after December 15, 2010.Management does not expect this adoption to have a material impact on the Plan's financial statements. PAYMENT OF BENEFITS Benefits are recorded when paid. NOTE 3 – EXEMPT PARTY IN INTEREST AND RELATED PARTY TRANSACTIONS Schwab Trust is the Trustee for all Plan investments including DNB Financial Corporation’s common stock held as an investment for the Plan and Newport Group Retirement Plan Services (“Newport”) is the Plan’s administrator and record-keeper. The Plan’s investments include twenty-seven mutual and money market funds as well as the DNB Financial Corporation’s common stock. Newport Group Retirement Plan Services, Schwab Trust and its affiliates are parties in interest to the Plan. DNB Financial Corporation is also a party in interest to the Plan. NOTE 4 – NON EXEMPT PARTY IN INTEREST TRANSACTIONS The Company remitted participant contributions for one pay period subsequent to the date required by Department of Labor Regulation 2510.3-102. Participant contributions for the May31,2010 payroll in the amount of $19,598 were remitted to the Plan on July 2, 2010. The Company will file form 5330 with the Internal Revenue Service and pay an excise tax related to the non exempt party in interest transaction. The Company calculated and remitted to the Plan during 2010 an amount representing the earnings that the contributions would have earned if they had been deposited timely. 7 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) NOTE 5 - TAX STATUS The Plan is currently evidenced by a prototype document sponsored by Newport Group Retirement Plan Services. Newport Group Retirement Plan Services has received a determination letter dated June 3, 2004 from the Internal Revenue Service stating that the prototype document complies with Section 401(a) of the Internal Revenue Code.The Plan is deemed to comply with Section 401(a) of the Internal Revenue Code based on the favorable letter issued to Newport Group Retirement Plan Services.The Plan administrator and the Plan’s tax counsel believe that the Plan has been and is currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code. Accounting principles generally accepted in the United States of America require plan management to evaluate tax positions taken by the plan and recognize a tax liability if the organization has taken an uncertain position that more likely than not would not be sustained upon examination by the Internal Revenue Service. The Plan administrator has analyzed the tax positions taken by the Plan and has concluded that as of December 31, 2010, there are no uncertain positions taken, or expected to be taken that would require recognition of a liability or disclosure in the financial statements. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The Plan administrator believes it is no longer subject to income tax examinations for years prior to 2007. NOTE 6 - INVESTMENTS Individual investments that represent 5% or more of the Plan's net assets at December 31, 2010 and 2009 are as follows: December 31 2010 Russell Balanced Strategy Fund $ $ Russell EQ Aggressive Strategy Fund Russell Aggressive Strategy Fund * Schwab Retirement Advantage Money Market * DNB Financial Corporation Common Stock, $1 par value *Represents party in interest transactions. During 2010 and 2009, the Plan's investments (including investments bought, sold, as well as held during the year) appreciated in fair value by $763,020 and $470,641, respectively.All investments in the Plan are made in mutual funds, money market funds and employer securities.The net (depreciation) appreciation in fair value excluding dividends, interest and other is as follows: December 31 Mutual Funds $ $ Employer Securities ) The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market, and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. 8 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) NOTE 7 – ADMINISTRATIVE EXPENSES The Company pays certain administrative expenses and consulting expenses of the Plan.All investment and related expenses are paid from the net assets of the Plan.Investment expenses of $24,838 and $23,072 were paid to parties-in-interest during 2010 and 2009, respectively. NOTE 8 – PLAN AMENDMENTS Effective January 1, 2005, the Plan was amended to include certain safe harbor elections under the Internal Revenue Code.The amendment, among other things, includes provisions to include bonuses in the definition of pay, a limit of 6% on elective salary deferrals matched by the Company and the elimination of the employer discretionary match and related vesting service requirement.In addition, employer qualified non-elective contributions will equal 3% of pay.Participants will no longer be required to be an active participant at the end of the Plan year to be included in employer qualified non-elective contributions.Such contributions will be allocated to participants when made. Effective July 1, 2005, the Plan was amended to include the option for the participants to invest in Company stock and to permit the employer matching contribution and qualified non-elective contributions to be made in Company stock.In addition, the Plan was amended to allow for an employer discretionary contribution. Effective December1,2006, the Plan was restated to reflect certain administrative and regulatory changes to the Plan.Such changes include, among other things, the addition of a Roth 401(k) feature, automatic elective deferral contributions feature, and changes in the provisions for disposition of forfeitures. Effective December 2009, the Plan was amended to reflect certain regulatory changes to the Plan, including changes regarding a participant's military service. NOTE 9 – NONPARTICIPANT-DIRECTED INVESTMENTS Information about the net assets and significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows: DNB Financial Corporation Stock: Net Assets-beginning of year $ $ Changes in Net Assets: Contributions Net (loss) income ) Benefits paid and transfers ) ) Net Assets-end of year $ $ 9 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) NOTE 10– FAIR VALUE MEASUREMENTS The Plan follows ASC 820, which defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Plan considers the principal or most advantageous market in which it would transact and consider assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. ASC 820 also establishes a fair value hierarchy that categorizes the inputs to valuation techniques that are used to measure fair value into three levels: • Level 1 includes observable inputs which reflect quoted prices for identical assets or liabilities in active markets at the measurement date. • Level 2 includes observable inputs for assets or liabilities other than quoted prices included in Level 1 and it includes valuation techniques which use prices for similar assets and liabilities. • Level 3 includes unobservable inputs which reflect the reporting entity’s estimates of the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. The asset’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methods used for assets measured at fair value. There have been no changes in methodologies used at December31, 2010. • Mutual funds and money market funds: Valued at the net asset value of shares held by the Plan at year end, based on observable market quotations. • Company stock: The fair values of these securities are based on observable market quotations and are valued at the closing price reported on the active market on which the individual securities are traded. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuations methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement. 10 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) NOTE 10– FAIR VALUE MEASUREMENTS (continued) The following tables sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value: Assets at Fair Value as of December31, 2010 Total (Level 1) (Level 2) (Level 3) Mutual funds: Aggressive allocation portfolio $ $ $
